Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
                                                           

Specification
The disclosure is objected to because of the following informalities: in par. 41, typo: “tang 18” should be – tang 118 --.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovett et al (8544250).


[AltContent: textbox (clevis comprises a laterally inner support wall)][AltContent: arrow][AltContent: textbox (tang comprises a laterally innermost end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (joint)]
    PNG
    media_image1.png
    604
    529
    media_image1.png
    Greyscale



“(38) Referring to FIG. 4, bracket 320 comprises a first coupler 400 that is fixed to the outer surface of side plate 306. Coupler 400 extends to the right, away from side plate 306. Coupler 400 comprises two metal ears 402, 404, that extend generally vertically and laterally. A cylinder 406 that is hollow and right-circular extends between and is supported within ears 402, 404 in corresponding apertures formed in ears 402,404. Cylinder 406 is not fixed to ears 402, 404, but is free to slide slightly back and forth in the circular apertures formed in ears 402, 404.

(39) An elastomeric bushing 408 that is right-circular and cylindrical is disposed inside and supported within cylinder 406. Elastomeric bushing 408 fits snugly within cylinder 406. It has a hole that is coaxial with its outer cylindrical surface that is sized to receive the shank of a bolt 410. This arrangement permits the bolt to translate in three orthogonal directions with respect to cylinder 406 and to rotate with respect to cylinder 406 about three orthogonal axes.”

1. An agricultural header for use with an agricultural harvester, the agricultural header configured to cut crop when the agricultural harvester moves in a direction of travel, 
the agricultural header comprising: 
a first frame (102/106), a side draper belt (116/120) supported by the first frame and positioned to receive cut crop and advance cut crop laterally relative to the direction of travel, 
a second frame (104), a center draper belt (134) supported by the second frame and positioned in register with the side draper belt to receive cut crop laterally therefrom and advance cut crop rearwardly toward the agricultural harvester opposite to the direction of travel, and 
a joint (316/318/320/322) interconnecting the first frame and the second frame (fig 4) and enabling relative fore-aft and lateral translation between the first frame and the second frame (capability is taught above).

2. The agricultural header of claim 1, wherein the joint is a sliding joint (as taught above, it is capable of “sliding”).

3. The agricultural header of claim 2, wherein the joint comprises a clevis (ears 402 / 404) and a tang (cylinder 406) positioned in the clevis (fig 4).

4. The agricultural header of claim 3, wherein the clevis comprises an interior region into which the tang extends for relative fore-aft and lateral translation between the clevis and the tang (as taught above, the tang/cylinder is smaller in order to be able to slide).

5. The agricultural header of claim 4, wherein the clevis comprises an upper lug and a lower lug, and the interior region is defined between the upper and lower lugs (the ear(s) is/are considered to have an upper/lower part, a region in between).


7. The agricultural header of claim 5, wherein the lower lug comprises a ramp facing the interior region to guide relative fore-aft and lateral translation between the clevis and the tang (the circular part of the ear).

8. The agricultural header of claim 5, wherein the clevis comprises a laterally inner support wall (marked up) from which the upper and lower lugs extend laterally relative to the direction of travel, and the tang comprises a laterally innermost end (marked up) spaced apart from the support wall.

9. The agricultural header of claim 4, wherein the interior region is larger than a thickness of the tang (as taught above, in order to slide, the tan is smaller in thickness).

10. The agricultural header of claim 1, wherein the first frame comprises a fore-aft side member, the second frame comprises a fore-aft side member, and the joint is coupled to, and positioned laterally between, the fore-aft side members of the first and second frames (fig 4).

11. The agricultural header of claim 10, wherein the joint comprises a clevis and a tang positioned in the clevis, the clevis is coupled to the fore-aft side member of the first frame or the fore-aft side member of the second frame, and the tang is coupled to the other of the fore-aft side member of the first frame or the fore-aft side member of the second frame (fig 4 & already addressed in cl. 3).

12. The agricultural header of claim 1, comprising a second joint, wherein the first frame comprises a first fore-aft side member and a second fore-aft side member, the second frame is positioned laterally between the first and second fore-aft side members of the first frame and comprises a first fore-aft side member and a second fore-aft side member, the joint is a first joint coupled to the first fore-aft side members of the first and second frames, and the second joint is coupled to the second fore-aft side members of the first and second frames (in fig 4, is shown two joints, two side members).

13. The agricultural header of claim 12, wherein each of the first and second joints comprises a clevis and a tang positioned in the clevis, the clevis of the first joint is coupled to the first fore-aft side member of the first frame or the first fore-aft side member of the second frame, the tang of the first joint is coupled to the other of the first fore-aft side member of the first frame or the first fore-aft side member of the second frame, the clevis of the second joint is coupled to the second fore-aft side member of the first frame or the second fore-aft side member of the second frame, and the tang of the second joint is coupled to the other of the second fore-aft side member of the first frame or the second fore-aft side member of the second frame (fig 4).

14. The agricultural header of claim 1, comprising a side frame coupled to the first frame, wherein the side draper belt is supported by the side frame, and the joint is positioned laterally between the first frame and the second frame (see cl. 12-13).

15. The agricultural header of claim 14, comprising an attachment frame to be coupled to a feederhouse of the agricultural harvester and a hydraulic cylinder coupled to the attachment frame and the first frame to cause relative fore-aft and lateral translation between the first frame and the second frame enabled by the joint (figs 2, 3).


The following are already addressed above, unless otherwise noted:


16. An agricultural header for use with an agricultural harvester, the agricultural header configured to cut crop when the agricultural harvester moves in a direction of travel (figs 1, 2), 
the agricultural header comprising: a side frame, a side draper belt supported by the side frame and positioned to receive crop cut by the agricultural header and advance cut crop laterally relative to the direction of travel, a center main frame to which the side frame is coupled for movement relative to the center main frame, a center belt frame, a center draper belt supported by the center belt frame and positioned in register with the side draper belt to receive cut crop laterally therefrom and advance cut crop rearwardly toward the agricultural harvester opposite to the direction of travel, and a joint coupled to the center main frame and the center belt frame (figs 3, 4) enabling relative fore-aft and lateral translation between the center main frame and the center belt frame.

17. The agricultural header of claim 16, wherein the joint comprises a clevis and a tang positioned in the clevis (cl. 3).




Allowable Subject Matter
	Claim(s) 6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Farley et al (2019/000014) teaches a flexible joint between a center main frame and side draper frame (fig 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671